UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7257


RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Plaintiff - Appellant,

          v.

K. SINGLETON, Officer, individual capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:13-cv-02250-RBH)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Edward Chestnut appeals the district court’s orders

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and denying his motion to alter or amend the judgment.

The   district      court   referred    this    case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                      The magistrate

judge recommended that relief be denied and advised Chestnut

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                  Chestnut has waived appellate

review      by   failing    to   file   objections     after    receiving    proper

notice. *        Accordingly, we affirm the judgment of the district

court.



      *Although Chestnut contends that he timely filed objections
to the magistrate judge’s report and recommendation, no such
objections were docketed, and Chestnut failed to substantiate
his claims.



                                          2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3